UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 011-36259 NOVA LIFESTYLE, INC. (Exact name of registrant as specified in its charter) Nevada 90-0746568 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6565 E. Washington Blvd. Commerce, CA (Address of principal executive offices) (Zip Code) (323) 888-9999 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ Smallerreportingcompanyx (donotcheckifasmaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:20,940,513 shares of common stock outstanding as of May 11, 2015. Table of Contents Nova Lifestyle, Inc. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2015 (unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Income and Comprehensive Income for the three months ended March 31, 2015 and 2014 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 (unaudited) 4 Notes to Condensed Consolidated Financial Statements for thethree months ended March 31, 2015 and 2014(unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II. OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits 33 Signatures 34 Exhibit Index 35 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements NOVA LIFESTYLE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2015 (UNAUDITED) AND DECEMBER 31, 2014 March 31, December 31, (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Advance to suppliers Inventories Prepaid expenses and other receivables Deferred tax asset Total Current Assets Noncurrent Assets Heritage and cultural assets Plant, property and equipment, net Construction in progress Lease deposit Deposits for equipment and factory construction Goodwill Intangible assets, net Total Noncurrent Assets Total Assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents NOVA LIFESTYLE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2015 (UNAUDITED) AND DECEMBER 31, 2014 March 31, December 31, (Unaudited) Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Line of credit Advance from customers Accrued liabilities and other payables Warrant derivative liability Taxes payable Total Current Liabilities Noncurrent Liabilities Deferred rent payable Deferred tax liability Income tax payable Total Noncurrent Liabilities Total Liabilities Contingencies and Commitments Stockholders' Equity Common stock, $0.001 par value; 75,000,000 shares authorized, 20,975,316 shares issued and 20,940,513 outstanding as of March 31, 2015; 20,897,316 shares issued and outstanding as of December 31, 2014. Additional paid-in capital Statutory reserves Accumulated other comprehensive income Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents NOVA LIFESTYLE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three Months Ended March 31, (Unaudited) (Unaudited) Net Sales $ $ Cost of Sales Gross Profit Operating Expenses Selling expenses General and administrative expenses Total Operating Expenses Income From Operations Other Income (Expenses) Non-operating income, net Foreign exchange transaction gain (loss) ) Change in fair value of warrant liability Interest expense ) ) Financial expense ) ) Total Other Income (Expenses), Net ) Income Before Income Tax Income Tax Expense, Net Net Income Other Comprehensive Income Foreign currency translation ) ) Comprehensive Income $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Basic net earnings per share $ $ Diluted net earnings per share $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents NOVA LIFESTYLE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three Months Ended March 31, (Unaudited) (Unaudited) Cash Flows From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock compensation expense Warrants expense Change in fair value of warrant liability ) Changes in bad debt allowance ) ) Changes in operating assets and liabilities: Accounts receivable Advance to suppliers ) Inventories ) Other current assets ) Accounts payable ) ) Advance from customers Accrued expenses and other payables ) Deferred rent payable ) Taxes payable Net Cash Used in Operating Activities ) ) Cash Flows From Investing Activities Payment for land compensation fee and occupancy tax ) - Purchase of property and equipment ) ) Construction in progress ) Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities Proceeds from line of credit and bank loan Repayment to line of credit and bank loan ) ) Cash received from warrants exercised Net Cash Provided by Financing Activities $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents NOVA LIFESTYLE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Three Months Ended March 31, (Unaudited) (Unaudited) Effect of Exchange Rate Changes on Cash and Cash Equivalents $ $ ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, ending of period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the year for: Income tax payments $ $ Interest expense $ $ Supplemental Disclosure of Non-Cash Financing Activities Construction in progress transfer to fixed assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents NOVA LIFESTYLE, INC. AND SUBSIDIARIES NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) Note 1- Organization and Description of Business Nova LifeStyle, Inc. (“Nova LifeStyle” or the “Company”), formerly known as Stevens Resources, Inc., was incorporated in the State of Nevada on September 9, 2009. The Company is a U.S. holding company with no material assets other than the ownership interests of our subsidiaries through which we market, design, manufacture and sell furniture worldwide: Nova Furniture Limited (“Nova Furniture”), Bright Swallow International Group Limited, (“Bright Swallow” or “BSI”) Nova Furniture (Dongguan) Co., Ltd. (“Nova Dongguan”), Nova Furniture Macao Commercial Offshore Limited (“Nova Macao”), Nova Dongguan Chinese Style Furniture Museum (“Nova Museum”), Diamond Bar Outdoors, Inc. (“Diamond Bar”), and Dongguan Ding Nuo Household Products Co., Ltd. (“Ding Nuo”). Nova Dongguan is a wholly foreign-owned enterprise, or WFOE, and was incorporated under the laws of the PRC on June 6, 2003. Nova Macao was organized under the laws of Macao on May 20, 2006. Nova Dongguan and Nova Macao are wholly owned subsidiaries of Nova Furniture, a wholly owned subsidiary of the Company organized under the laws of the British Virgin Islands, or the BVI. Nova Dongguan organized Nova Museum on March 17, 2011 as a non-profit organization under the laws of the PRC engaged in the promotion of the culture and history of furniture in China. Diamond Bar, doing business as Diamond Sofa, was incorporated in California on June 15, 2000. Nova Dongguan markets and sells our products in China to stores in our franchise network and to wholesalers and agents for domestic retailers and exporters. Nova Dongguan also provides the design expertise and facilities to manufacture our branded products and products for international markets under original design manufacturer and original equipment manufacturer agreements, or ODM and OEM agreements. Nova Macao is a trading company, importing, marketing and selling products designed and manufactured by Nova Dongguan and third party manufacturers for the U.S. and international markets. Diamond Bar markets and sells products manufactured by us and third party manufacturers under the Diamond Sofa brand to distributors and retailers principally in the U.S. market. On April 24, 2013, the Company completed the acquisition of Bright Swallow, an established furniture company with a global client base. On October 24, 2013, Nova Dongguan incorporated Dongguan Ding Nuo Household Products Co., Ltd. (“Ding Nuo”) under the laws of the PRC and contributed capital of RMB 1 million ($162,994). Nova Dongguan made an additional capital contribution of RMB 0.1 million ($16,305) on November 27, 2013 through one of Nova Dongguan’s officer who acts as the nominee shareholder of Ding Nuo. All of the nominee shareholder’s shares were put in escrow and trust with Nova Dongguan and all profits and loss of Ding Nuo will be distributed to Nova Dongguan; accordingly, Nova Dongguan effectively controls 100% of Ding Nuo.Ding Nuo was established mainly for engaging in business with IKEA. The “Company” and “Nova” collectively refer to Nova LifeStyle, the U.S. parent, and its subsidiaries, Nova Furniture, Nova Dongguan, Nova Macao, Nova Museum, Diamond Bar, BSI and Ding Nuo. Note 2 - Summary of Significant Accounting Policies Basis of Presentation The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The consolidated financial statements include the financial statements of the Company and its subsidiaries. All significant inter-company transactions and balances have been eliminated in consolidation. The interim condensed consolidated financial information as of March 31, 2015 and for the three month periods ended March 31, 2015 and 2014 have been prepared without audit, pursuant to the rules and regulations of the SEC. Certain information and footnote disclosures, which are normally included in consolidated financial statements prepared in accordance with U.S. GAAP have not been included. The interim condensed consolidated financial information should be read in conjunction with the Financial Statements and the notes thereto, included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014, previously filed with the SEC on March 26, 2015. In the opinion of management, all adjustments (which include all significant normal and recurring adjustments) necessary to present a fair statement of the Company’s interim condensed consolidated financial position as of March 31, 2015, its interim condensed consolidated results of operations and cash flows for the three month periods ended March 31, 2015 and 2014, as applicable, have been made. The interim results of operations are not necessarily indicative of the operating results for the full fiscal year or any future periods. 6 Table of Contents Use of Estimates In preparing consolidated financial statements in conformity with U.S. GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Significant estimates and assumptions made by management include, but are not limited to, the allowance for bad debt, valuation of inventories, assumptions used in assessing impairment of long-lived assets and goodwill and fair value of warrant derivative liability. Actual results could differ from those estimates. Business Combination For a business combination, the assets acquired, the liabilities assumed and any noncontrolling interest in the acquiree are recognized at the acquisition date, measured at their fair values as of that date. In a business combination achieved in stages, the identifiable assets and liabilities, as well as the noncontrolling interest in the acquiree, are recognized at the full amounts of their fair values. In a bargain purchase in which the total acquisition-date fair value of the identifiable net assets acquired exceeds the fair value of the consideration transferred plus any noncontrolling interest in the acquiree that excess in earnings is recognized as a gain attributable to the acquirer. Deferred tax liability and asset are recognized for the deferred tax consequences of differences between the tax bases and the recognized values of assets acquired and liabilities assumed in a business combination in accordance with Accounting Standards Codification (“ASC”) Topic 740-10. Reclassification Certain prior period amounts were reclassified to conform to the manner of presentation in the current period. These reclassifications had no effect on the net income or stockholders’ equity. Goodwill Goodwill is the excess of purchase price and related costs over the value assigned to the net tangible and identifiable intangible assets of businesses acquired. In accordance with ASC Topic 350, “Intangibles-Goodwill and Other,” goodwill is not amortized but is tested for impairment, annually or more frequently when circumstances indicate a possible impairment may exist. Impairment testing is performed at a reporting unit level. An impairment loss generally would be recognized when the carrying amount of the reporting unit exceeds its fair value, with the fair value of the reporting unit determined using discounted cash flow (“DCF”) analysis. A number of significant assumptions and estimates are involved in the application of the DCF analysis to forecast operating cash flows, including the discount rate, the internal rate of return and projections of realizations and costs to produce. Management considers historical experience and all available information at the time the fair values of its reporting units are estimated. ASC Topic 350 also permits an entity to first assess qualitative factors to determine whether it is more likely than not (that is, a likelihood of more than 50 percent) that the fair value of a reporting unit is less than its carrying amount, including goodwill. If it is more likely than not that the fair value of a reporting unit is less than its carrying amount, then the first step of the two-step goodwill impairment test is required to be performed. Performing the qualitative assessment involved identifying the relevant drivers of fair value, evaluating the significance of all identified relevant events and circumstances, and weighing the factors to determine whether it is more likely than not that the fair value of the reporting unit is less than its carrying amount. After evaluating and weighing all these relevant events and circumstances, it was concluded that a positive assertion can be made from the qualitative assessment that it is more likely than not that the fair value of Diamond Bar is greater than its carrying amount. As such, it is not necessary to perform the first step of the two-step goodwill impairment test for Diamond Bar reporting unit.Accordingly, as of March 31, 2015 and December 31, 2014, the Company concluded there was no impairment of goodwill of Diamond Bar. On April 24, 2013, Nova LifeStyle completed the acquisition of Bright Swallow.Under the acquisition method of accounting, the total purchase is allocated to tangible assets and intangible assets acquired and liabilities assumed based on their fair values with the excess charged to goodwill. Nova Lifestyle recognized $808,518 goodwill from the acquisition. As of December 31, 2013, the Company first assessed qualitative factors and determined it is more likely than not that the fair value of a reporting unit is less than its carrying amount, including goodwill.The Company then performed the first step of the two-step goodwill impairment test.The Company completed the step one analysis using discounted cash flow. The DCF method uses revenue and expense projections and risk-adjusted discount rates. The process of determining fair value is subjective and requires management to exercise a significant amount of judgment in determining future growth rates, discount and tax rates and other factors. The results of the step one analysis indicated there was no impairment of goodwill of Bright Swallow at December 31, 2013. In June 2014, the Company performed an interim goodwill impairment assessment for Bright Swallow based on Bright Swallow’s actual performance for the first six-months of 2014 and updated revenue and expense projections. Based on this analysis, the Company concluded that the goodwill of $0.81 million for Bright Swallow was impaired as of June 30, 2014. The goodwill impairment charge is non-cash. The goodwill impairment charge is not deductible for income tax purposes and, therefore, the Company has not recorded a corresponding tax benefit in 2014. 7 Table of Contents Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Accounts Receivable The Company’s policy is to maintain an allowance for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves.Based on historical collection activity, the Company recorded $392,996 and $398,991 as allowance for bad debts as of March 31, 2015 and December 31, 2014, respectively. Inventories Inventories are stated at the lower of cost or market value with cost determined on a weighted-average basis. Management compares the cost of inventories with the net realizable value and an allowance is made for writing down their inventories to market value, if lower. The Company did not record any write-downs of inventory at March 31, 2015 and December 31, 2014. Plant, Property and Equipment and Construction in Progress Plant, property and equipment are stated at cost, net of accumulated depreciation and impairment losses, if any. Expenditures for maintenance and repairs are expensed as incurred; additions, renewals and improvements are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation is removed from the respectiveaccounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with 10% salvage value and estimated lives as follows: Building and workshops 20 years Computer and office equipment 5 years Decoration and renovation 10 years Machinery 10 years Autos 5 years Depreciation of plant, property and equipment attributable to manufacturing activities is capitalized as part of inventories, and expensed to cost of goods sold when inventories are sold. Construction in progress represents capital expenditure in respect of direct costs of construction or acquisition and design fees incurred. Capitalization of these costs ceases and the construction in progress is transferred to the appropriate category of property, plant and equipment when substantially all the activities necessary to prepare the assets for their intended use are completed. Construction in progress is not depreciated until such time as the asset is completed and is ready for its intended use. Impairment of Long-Lived Assets Long-lived assets, which include property, plant and equipment and intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets to be held and used is measured by comparing the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated undiscounted future cash flows, an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the assets. Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable. Based on its review, the Company believes that, as of March 31, 2015 and December 31, 2014, there were no significant impairment of its long-lived assets. Research and Development Research and development costs are related primarily to the Company designing and testing its new products in development stage. Research and development costs are recognized in general and administrative expenses and expensed as incurred.Research and development expense was $172,859 and $238,345 for the three months ended March 31, 2015 and 2014, respectively. 8 Table of Contents Income Taxes In its interim financial statements, the Company follows the guidance in ASC 270 “Interim Reporting” and ASC 740 “Income Taxes” whereby the Company utilizes the expected annual effective rate in determining its income tax provision.The actual effective tax rate of 10.77% for the period ended March 31, 2015 differs from the U.S. federal statutory tax rate primarily as a result of a tax benefit from the tax-exemption status of Nova Macau and non-taxable warrant income from Nova Lifestyle offset by tax liability reserves from uncertain tax positions. Nova Lifestyle, Inc. and Diamond Bar Outdoors, Inc. (“Diamond Bar”) are subject to U.S. federal and state income taxes. Nova Furniture BVI and Bright Swallow International Group Limited (“BSI”) were incorporated in the BVI. There is no income tax for a company domiciled in the BVI. Accordingly, the Company’s consolidated financial statements do not present any income tax provision related to the BVI tax jurisdiction where Nova Furniture BVI and BSI are domiciled. Nova Dongguan, Nova Museum, and Ding Nuo are governed by the Enterprise Income Tax Law of the People’s Republic of China (the “PRC”) and are subject to a 25% corporate income tax. Nova Museum is subject to a 25% corporate income tax in the first year and allowed to apply for tax-exempt status in the second year following its incorporation. On June 5, 2004, Nova Dongguan is approved by China tax authority for High-Tech enterprise status, which is taxed at preferential income tax rate of 15% for period from January 1, 2014 to December 31, 2015.Nova Macao is an income tax-exempt entity incorporated and domiciled in Macao. During the three months ended March 31, 2015 and 2014, the Company recorded income tax expense of approximately $196,000 and $173,000 respectively. As of March 31, 2015, unrecognized tax benefits were approximately $5.1 million.The total amount of unrecognized tax benefits that, if recognized, would favorably affect the effective tax ratewas $5.1 million as of March 31, 2015. As of March 31, 2014, unrecognized tax benefits were approximately $5.0 million.The total amount of unrecognized tax benefits that, if recognized, would favorably affect the effective tax rate was $5.0 million as of March 31, 2014. A reconciliation of the January 1, 2015, through March 31, 2015, amount of unrecognized tax benefits excluding interest and penalties ("Gross UTB") is as follows: Gross UTB Beginning Balance– January 1, 2015 Increase in unrecorded tax benefits taken in the three months ending March 31, 2015 Exchange rate adjustment – 2015 ) Ending Balance– March 31, 2015 $ At March 31, 2015, the Company had cumulatively accrued approximately $1,569,000 for estimated interest and penalties related to unrecognized tax benefits. At December 31, 2014, the Company had cumulatively accrued approximately $1,457,000 for estimated interest and penalties related to unrecognized tax benefits. The Company recorded interest and penalties related to unrecognized tax benefits as a component of income tax expense, which totaled approximately $112,000 and $106,000 for the three months ended March 31, 2015 and 2014, respectively. The Company does not anticipate any significant changes to its unrecognized tax benefits within the next 12 months. For the three months ended March 31, 2015, the Company did not record unrecognized tax benefit related to transfer pricing adjustment between Dongguan and Macau since the intercompany sales between the two entities appears to comply with reasonable arm’s length principles. For the 3 months ended March 31, 2014, the Company recorded $181,000 unrecognized tax benefit related to transfer pricing adjustment between Dongguan and Macau. The Company intends to reinvest the undistributed earnings of its subsidiaries. Nova Dongguan and Ding Nuo are subject to taxation in the PRC. Nova Dongguan’s PRC income tax returns are generally not subject to examination by the tax authorities for tax years before 2010. With a few exceptions, the tax years 2010-2014 remain open to examination by tax authorities in the PRC; the tax years 2011-2014 for US entities remain open to examination by tax authorities in the US. Revenue Recognition The Company’s revenue recognition policies are in compliance with ASC Topic 605, “Revenue Recognition.” Sales revenue is recognized when a formal arrangement exists, the price is fixed or determinable, the delivery is completed and no other significant obligations of the Company exist and collectability is reasonably assured. No revenue is recognized if there are significant uncertainties regarding the recovery of the consideration due, or the possible return of the goods. Payments received before all of the relevant criteria for revenue recognition are recorded as unearned revenue. 9 Table of Contents Sales revenue represents the invoiced value of goods, net of value-added taxes (“VAT”). All of the Company’s products sold in China are subject to the PRC VAT of 17% of the gross sales price. This VAT may be offset by VAT paid by the Company on raw materials and other materials purchased in China and included in the cost of producing the finished product. The Company records VAT payable and VAT receivable net of payments in the consolidated financial statements. The VAT tax return is filed offsetting the payables against the receivables. Sales and purchases are recorded net of VAT collected and paid as the Company acts as an agent for the government. The Company’s sales policy allows for the return of product within the warranty period if the product is defective and the defects are the Company’s fault.As alternatives for the product return option, the customers have options of asking a discount from the Company for the products with quality issues or receiving replacement parts from the Company at no cost. The amount for return of products, the discount provided to the customers and cost for the replacement parts were immaterial for the three months ended March 31, 2015 and 2014. Franchise Arrangements In 2010, the Company began entering into area product franchise agreements with franchisees who operate specialty furniture stores carrying only Nova-branded products. The product franchise agreement provides for the franchisee to retail Nova-brand furniture products for a period of one year from the date of the agreement. The franchisee is required to pay a deposit of RMB 30,000 at the signing of the agreement, which is used as payment for future purchases and is deferred on the Company’s balance sheet as a customer deposit. The franchisee is required to guarantee a minimum purchase amount from the Company during the contract period. The Company has the right to terminate the agreement should the franchisee fail to meet the minimum purchase amounts. The Company provides the franchisee with store images and designs, signage, floor plan product information and training.In addition, the Company will rebate a per square meter subsidy to the franchisee for the store build-out within six months from the agreement date. The franchisee earns 30% of the rebate on its initial purchase from the Company and then at a rate of 5% of each subsequent purchase until fully refunded of its deposit or six months from the agreement date, whichever is earlier. At March 31, 2015 and December 31, 2014, the Company had franchising subsidy payable of $117,260 and $117,704, respectively, and these amounts were included in other payables. In accordance with ASC 605-50, as the Company does not receive an identifiable benefit from these rebates, the rebates are recorded as a reduction of revenue on sales to the franchisees. Cost of Sales Cost of sales consists primarily of finished goods purchased from other manufacturers, material costs, labor costs and related overhead that are directly attributable to the production of the products.Write-down of inventory to the lower of cost or market is also recorded in the cost of sales. Shipping and Handling Costs Shipping and handling costs related to delivery of finished goods are included in selling expenses. During the three months ended March 31, 2015 and 2014, shipping and handling costs were $127,181 and $117,472, respectively. Advertising Advertising expenses consist primarily of costs of promotion and marketing for the Company’s image and products, and costs of direct advertising. The Company expenses all advertising costs as incurred.Advertising expense was $532,305 and $104,923 for the three months ended March 31, 2015 and 2014, respectively, and was included in the selling expense in the consolidated statement of income and comprehensive income. Earnings per Share (EPS) Basic EPS is computed by dividing net income by the weighted average number of common shares outstanding for the period. Diluted EPS is computed similar to basic net income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if all the potential common shares, warrants and stock options had been issued and if the additional common shares were dilutive. Diluted earnings per share are based on the assumption that all dilutive convertible shares and stock options and warrants were converted or exercised. Dilution is computed by applying the treasury stock method for the outstanding options and warrants, and the if-converted method for the outstanding convertible instruments. Under the treasury stock method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later) and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Under the if-converted method, outstanding convertible instruments are assumed to be converted into common stock at the beginning of the period (or at the time of issuance, if later). 10 Table of Contents The following table presents a reconciliation of basic and diluted earnings per share for the three months ended March 31, 2015 and 2014: Three Months Ended March 31, Net income $ $ Weighted average sharesoutstanding – basic Effect of dilutive securities: Unexercised warrants - Weighted average shares outstanding – diluted Earnings per share – basic $ $ Earnings per share – diluted $ $ At March 31, 2015 and December 31, 2014, warrants to purchase 1,112,912 and 1,241,462 shares of common stock were outstanding and exercisable, respectively.For the three months ended March 31, 2015, 1,112,912 shares purchasable under the warrants were excluded from EPS as their effects were anti-dilutive. Concentration of Credit Risk Financial instruments that potentially subject the Company to credit risk consist primarily of accounts and other receivables. The Company does not require collateral or other security to support these receivables. The Company conducts periodic reviews of the financial condition and payment practices of its customers to minimize collection risk on accounts receivable. No customer accounted for over 10% of the Company’s sales for the three months ended March 31, 2015, and one customer accounted for 11% of the Company’s sales for the three months ended March 31, 2014. No customer accounted for over 10% of the Company’s accounts receivable for the three months ended March 31, 2015 and for the year ended December 31, 2014, respectively. The Company purchased its products from four major vendors during the three months ended March 31, 2015, and from four major vendors during the three months ended March 31, 2014, accounting for a total of 59% (20%, 17%, 12% and 10% for each) and 56% (16%, 15%, 15% and 10% for each) of the Company’s purchases, respectively. Accounts payable to these vendors were $2,179,578 and $2,407,683 as of March 31, 2015 andMarch 31, 2014, respectively. The operations of the Company are located principally in China and the US.Accordingly, the Company’s Chinese subsidiaries' business, financial condition and results of operations may be influenced by the political, economic and legal environments in China, as well as by the general state of the PRC economy. The Company’s operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic and legal environments in China and foreign currency exchange. The Company’s results may be adversely affected by changes in PRC government policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. The Company’s sales, purchase and expense transactions in China are denominated in Chinese Yuan Renminbi (“RMB”), and all of the assets and liabilities of the Company’s subsidiaries in China are also denominated in RMB. The RMB is not freely convertible into foreign currencies under the current law. In China, foreign exchange transactions are required by law to be transacted only by authorized financial institutions. Remittances in currencies other than RMB may require certain supporting documentation in order to affect the remittance. Statement of Cash Flows In accordance with FASB ASC Topic 230, “Statement of Cash Flows,” cash flows from the Company’s operations is calculated based upon local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. 11 Table of Contents Fair Value of Financial Instruments Some of the Company’s financial instruments, including cash and cash equivalents, accounts receivable, other receivables, accounts payable, accrued liabilities and short-term debt, have carrying amounts that approximate their fair values due to their short maturities. ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments held by the Company. ASC Topic 825, “Financial Instruments,” defines fair value and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures.The carrying amounts reported in the consolidated balance sheets for receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: · Level 1 inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. · Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. · Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. The Company analyzes all financial instruments with features of both liabilities and equity under ASC Topic 480, “Distinguishing Liabilities from Equity,” and ASC Topic 815, “Derivatives and Hedging.” The carrying value of cash, accounts receivable, advance to suppliers, other receivables, accounts payable, other payables and accrued expenses approximate estimated fair values because of their short maturities. The carrying value of the warrant liability is determined using the Binomial Lattice option pricing model as described in Note 15. Certain assumptions used in the calculation of the warrant liability represent level-3 unobservable inputs. The Company did not have any assets or liabilities categorized as Level 1 or 2 as of March 31, 2015. The following table summarizes the activity of Level 3 inputs measured on a recurring basis: Fair Value Measurements of Common Stock Warrants Using Significant Unobservable Inputs (Level 3) For The Three Months Ended March 31, 2015 Issuance of Series A, B and C Warrants and Placement Agent Warrants on April 14 and April 17, 2014, respectively. $ Adjustment resulting from change in value recognized in earnings (a) ) Balance at December 31, 2014 Adjustment resulting from change in value recognized in earnings (a) ) Balance at March 31, 2015 $ (a) Adjustment resulting from change in fair value is the amount of total gains or losses for the period attributable to the change in unrealized gains or losses relating to liabilities held at the reporting date. The unrealized gain or loss is recorded in change in fair value of warrant liability in the accompanying consolidated statements of operations. Foreign Currency Translation and Transactions The consolidated financial statements are presented in USD. The functional currency of Nova LifeStyle, Nova Furniture, Nova Macao, Bright Swallow and Diamond Bar is the United States Dollar (“$” or “USD”). The functional currency of Nova Dongguan, Nova Museum and Ding Nuo is RMB. The functional currencies of the Company’s foreign operations are translated into USD for balance sheet accounts using the current exchange rates in effect as of the balance sheet date, except for equity account using the historical exchange rate, and for revenue and expense accounts using the weighted-average exchange rate during the fiscal year. The translation adjustments are recorded as a separate component of stockholders’ equity, captioned “Accumulated other comprehensive income.” Gains and losses resulting from transactions denominated in foreign currencies are included in “Other income (expenses)” in the consolidated statements of income and comprehensive income. There have been no significant fluctuations in the exchange rate for the conversion of RMB to USD after the balance sheet date. 12 Table of Contents The RMB to USD exchange rates in effect as of March 31, 2015 and December 31, 2014, were RMB6.1422 USD$1.00 and RMB6.1190 USD$1.00, respectively. The weighted-average RMB to USD exchange rates in effect for the three months ended March 31, 2015 and 2014, were RMB6.1380 USD$1.00 and RMB6.1180 USD$1.00, respectively. The exchange rates used in translation from RMB to USD were published by the People’s Bank of the People’s Republic of China. Comprehensive Income The Company follows FASB ASC 220 “Reporting Comprehensive Income.” Comprehensive income is comprised of net income and all changes to the consolidated statements of stockholders’ equity, except those due to investments by stockholders, changes in paid-in capital and distributions to stockholders. Comprehensive income for three months ended March 31, 2015 and 2014 included net income and foreign currency translation adjustments. Segment Reporting ASC Topic 280, “Segment Reporting,” requires use of the “management approach” model for segment reporting. The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. Management determined that the Company’s operations constitute a single reportable segment in accordance with ASC 280. The Company operates exclusively in one business and industry segment: the design, manufacture and sale of furniture. All of the Company’s long-lived assets for production are located at its facilities in Dongguan, Guangdong Province, China, and operate within the same environmental, safety and quality regulations governing furniture manufacturers. The Company established Nova Macao and Ding Nuo, and acquired Diamond Bar and Bright Swallow for the purpose of marketing and selling the Company’s products. As a result, management views the business and operations of Nova Dongguan, Nova Macao, Diamond Bar, Bright Swallow and Ding Nuo as a blended gross margin when determining future growth, return on investment and cash flows. Nova Museum, a non-profit organization engaged principally in the promotion and dissemination of the culture and history of furniture in China, has no operations or substantial assets other than its decorations and renovation, and its heritage and cultural assets are for the purpose of exhibition only. Accordingly, management concluded that the Company had one reportable segment under ASC 280 because: (i) the Company’s products sold through Nova Dongguan, Nova Macao, and Ding Nuo are created with similar production processes, in the same facilities, under the same regulatory environment and sold to customers using similar distribution systems; (ii) Diamond Bar is a furniture distributor based in California focusing on customers in the US, and Bright Swallow is a furniture distributor based in Hong Kong focusing on customers in Canada, they both are operated under the same senior management of Nova Dongguan and Nova Macao, and managementviews the operations of Nova Dongguan, Nova Macao, Diamond Bar, Bright Swallow and Ding Nuo as a whole for making business decisions; and (iii) although Nova Museum is principally engaged in the dissemination of the culture and history of furniture in China, it also serves a function of promoting and marketing the Company’s image and products by providing a platform and channel for consumers to be exposed to the Company and its products,it is operated under the same management with the same resources and in the same location as Nova Dongguan, and it is an additive and supplemental unit to the Company’s main operations, the manufacture and sale of furniture. New Accounting Pronouncements The Financial Accounting Standards Board ("FASB") has issued Accounting Standards Update ("ASU") No. 2014-09, Revenue from Contracts with Customers. This ASU supersedes the revenue recognition requirements in Accounting Standards Codification 605 - Revenue Recognition and most industry-specific guidance throughout the Codification. The standard requires that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods or services. This ASU is effective on January 1, 2017 and should be applied retrospectively to each prior reporting period presented or retrospectively with the cumulative effect of initially applying the ASU recognized at the date of initial application.In April 2015, the FASB proposed a one-year delay in the effective date and companies will be allowed to early adopt as of the original effective date. The Company is in the process of evaluating the impact of adoption of this guidance on the consolidated financial statements. 13 Table of Contents The FASB has issued ASU No. 2014-12, Compensation - Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. This ASU requires that a performance target that affects vesting, and that could be achieved after the requisite service period, be treated as a performance condition. As such, the performance target should not be reflected in estimating the grant date fair value of the award. This update further clarifies that compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the period(s) for which the requisite service has already been rendered. The amendments in this ASU are effective for annual periods and interim periods within those annual periods beginning after December 15, 2015. Earlier adoption is permitted. The adoption of this standard is not expected to have a material impact on the Company's consolidated financial position and results of operations. In August 2014, the FASB issued Presentation of Financial Statements — Going Concern. This standard requires management to evaluate for each annual and interim reporting period whether it is probable that the reporting entity will not be able to meet its obligations as they become due within one year after the date that the financial statements are issued. If the entity is in such a position, the standard provides for certain disclosures depending on whether or not the entity will be able to successfully mitigate its going concern status. This guidance is effective for annual periods ending after December 15, 2016 and interim periods within annual periods beginning after December 15, 2016. Early application is permitted. The Company does not anticipate that this adoption will have a significant impact on its consolidated financial position, results of operations, or cash flows. In February 2015, the FASB issued ASU 2015-02, “Consolidation (Topic 810) - Amendments to the Consolidation Analysis”, which provides guidance for reporting entities that are required to evaluate whether they should consolidate certain legal entities. In accordance with ASU 2015-02, all legal entities are subject to reevaluation under the revised consolidation model. ASU 2015-02 is effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2015. Early adoption is permitted. The Company does not anticipate that this adoption will have a significant impact on its consolidated financial position, results of operations, or cash flows. Note 3 - Inventories As of March 31, 2015 and December 31, 2014, inventories consisted of the following: March 31, December 31, Raw material $ $ Work in progress Finished goods $ $ Note 4 – Advance to Suppliers As of March 31, 2015 and December 31, 2014, the Company had an advance to suppliers of $5,865,449 and $8,104,312, respectively. During the year ended December 31, 2014, the Company made certain advance payments to one of its suppliers totaling $5,000,000 to secure a favorable pricing structure on purchase orders submitted. As a result of production delays, on July 1, 2014, the Company entered into an agreement with this supplier to charge interest on these advances at an annual rate of 4.75% with maturity on March 31, 2015. Interest is to be paid monthly. Shipments received from the supplier will be credited against the advance payments.The supplier has the option to repay the short-term advances for any product that it will not be able to deliver at any time. Initial shipments against these purchase orders were received by the Company in July 2014. As of December 31, 2014, the outstanding balance of advance payments to this supplier was $636,791. The advance was paid in full on January 21, 2015. During the three months ended March 31, 2015 and 2014, the supplier paid interest of $3,870 and nil to the Company, respectively. Note 5 - Heritage and Cultural Assets As of March 31, 2015 and December 31, 2014, Nova Museum had heritage and cultural assets of $132,012 and $132,513, consisting principally of collectibles and antiques for exhibition. Depreciation is not required to be provided on heritage assets that have indefinite lives and no reduction in their value with the passage of time; however, the carrying amount of the heritage and cultural assets will be reviewed when there is evidence of impairment in accordance with ASC 360-10. 14 Table of Contents Note 6 - Plant, Property and Equipment, Net As of March 31, 2015 and December 31, 2014, plant, property and equipment consisted of the following: March 31, 2015 December 31, 2014 Building and workshops $ $ Office equipment Autos Machinery Decoration and renovation Less: accumulated depreciation ) ) $ $ Depreciation expense was $345,841 and $294,251 for the three months ended March 31, 2015 and 2014, respectively. Note 7 - Construction in Progress At March 31, 2015 and December 31, 2014, the construction in progress mainly consisted of the Company’s new factory construction at Dongguan for $764,262 and $767,160, respectively, and eCommerce platform and mobile apps, and Nova sales kit apps design for $724,450 and $611,700, respectively. The total cost for factory construction was $2.54 million (RMB 15,619,776), and is currently at the very initial stage with no estimated completion date at this time.The total cost of eCommerce platform, mobile apps, and Nova sales kit apps design is approximately $1.20 million. As of March 31, 2015, the Company put the Nova sales-kit apps design into official operation, eCommerce and mobile apps have finished programing and the Company is currently in the process of obtaining an ICP (Internet Content Provider) license from the Chinese government and setting up the payment system. ICP is a permit issued by the Chinese Ministry of Industry and Information Technology to permit Chinese-based websites to operate in China. The Company expects to launch the service of eCommerce and mobile apps in the third quarter of 2015. At March 31, 2015, the Company is committed to pay $0.52 million for the new factory construction and $0.48 million for completion of eCommerce andmobile apps. Note 8 – Deposits for Equipment and Factory Construction At March 31, 2015 and December 31, 2014, the deposits mainly consisted of $1,264,459 and $1,264,551 for the deposit payment for construction for a new plant at Nova Dongguan, respectively. Note 9 - Intangible Assets Intangible assets consisted of land use right, trademark and customer relationship. All land in the PRC is government-owned and the ownership cannot be sold to any individual or company. However, the government grants the user a right to use the land (“land use right”). The Company acquired the right to use land in Dongguan, Guangdong Province, China, in 2004 for $586,987 (RMB 3.6 million) for 50 years and is amortizing such rights on a straight-line basis for 50 years. At February 28, 2012, the Company acquired another land use right for $553,547 (RMB 3.4 million) with useful life of 50 years and is amortizing such right on a straight-line basis for 50 years. At January 31, 2015, the Company paid $193,079 (RMB 1.19 million) in levies to the Chinese government in relation to the land use right which was acquired on February 28, 2012. The Company acquired a customer relationship with a fair valueof $50,000 on August 31, 2011, as part of its acquisition of Diamond Bar. Concurrently with its acquisition of Diamond Bar, the Company entered into a trademark purchase and assignment agreement for all rights, title and interest in two trademarks (Diamond Sofa and Diamond Furniture) for $200,000 paid in full at the closing. Amortization of customer relationship and trademark is provided using the straight-line method and estimated lives were 5 years for each. The Company acquired a customer relationship with a fair value of $6,100,559 on April 24, 2013, as part of its acquisition of Bright Swallow. Amortization of customer relationship is provided using the straight-line method and estimated life was 15 years. 15 Table of Contents Intangible assets consisted of the following at March 31, 2015 and December 31, 2014: March 31, December 31, Land use right $ $ Customer relationship Trademark Less: accumulated amortization ) ) $ $ Amortization of intangible assets was $120,849 and $119,902 for the three months ended March 31, 2015 and 2014, respectively. Annual amortization expense is expected to be approximately $445,715 over each of the next five years Note 10 - Prepaid Expenses and Other Receivables Other current assets consisted of the following at March 31, 2015 and December 31, 2014: March 31, 2015 December 31, 2014 Prepaid expenses $ $ Other receivables Total $ $ Other receivables mainly represented deposit paid to PayPal and amounts due from employees. At March 31, 2015, prepaid expenses included prepayments for IR expense of approximately $115,500, consulting fee of approximately $136,100, insurance of approximately $60,800, and other prepaid expenses of approximately $4,700. At December 31, 2014, prepaid expenses included prepayments for eCommerce website server hosting fee of approximately $112,700, IR expense of approximately $231,000, consulting fee of approximately $57,400, insurance of approximately $144,200, and other prepaid expenses of approximately $9,600. Note 11 - Accrued Liabilities and Other Payables Accrued liabilities and other payables consisted of the following at March 31, 2015 and December 31, 2014: March 31, December 31, Other payables $ $ Salary payable Financed insurance premiums Accrued consulting fees Franchising subsidy Accrued rents Accrued commission Accrued marketing expense Accrued expenses, others Total $ $ At March 31, 2015 and 2014, other accrued expenses mainly included designer fees, legal fees and utilities.Other payables represented payables to landlord, contractors and vendors other than for purchase of materials. The franchising subsidy represented the accrued amount the Company will pay to its franchisees as a rebate to support their franchise store decoration expense. 16 Table of Contents Note 12- Lines of Credit Diamond Bar entered into an agreement with a bank in California for a line of credit of up to $5,000,000 with annual interest of 4.5% and maturity on June 1, 2015. The line of credit is secured by all of assets of Diamond Bar and guaranteed byNova Lifestyle.As of March 31, 2015 and December 31, 2014, Diamond Bar had $4,898,826 and $4,682,614 outstanding on the line of credit, respectively.During the three months ended March 31, 2015 and 2014, the Company recorded interest expense of $47,963 and $43,732, respectively. As of March 31, 2015, the Company had $101,174 available for borrowing without violating any covenants. In June 2013, the loan was modified for the following covenants: (i) maintain a minimum tangible net worth of not less than $5 million; (ii) maintain a ratio of debt to tangible net worth not in excess of 2.500 to 1.000; and (iii) the pre-tax income must benot less than 1.000% of total revenue quarterly. As of March 31, 2015, Diamond Bar was in compliance with all the covenants.In addition, the loan agreement provided a cross default provision whereby an event of default on this loan will cause the Nova Macao loan, which is described below, to also be in default, as both loans are from the same lender. On April 25, 2012, Nova Dongguan entered intoan agreement with a commercial bank in Dongguan for a line of credit of up to $3,256,162 (RMB 20 million) with maturity on April 24, 2015.On November 20, 2014, the Company paid off the line of credit and entered into a new agreement with a reduced line of credit of up to $1,628,081 (RMB 10 million) with a maturity on May 19, 2015.As of March 31, 2015 and December 31, 2014, Nova Dongguan had $1,628,081 (RMB 10 million) and $1,062,265 (RMB 6.50 million) outstanding with maturity on May 19, 2015, respectively.The loan currently bears monthly interest of 5.6% and requires monthly payment on the interest; the interest rate will be adjusted annually. The loanwas secured by the building of Nova Dongguan and is guaranteed byNova Dongguanand the Company’s CEO.During the three months ended March 31, 2015 and 2014, the Company recorded interest expense of $27,370 and $13,485, respectively, related to the applicable line of credit agreements.As of March 31, 2015, the Company had no funds available for borrowing without violating any covenants. On January 22, 2015, Nova Macao renewed the line of credit, with an annual interest rate of 4.25% and of up to $6,500,000, with a commercial bank in Hong Kong to extend the maturity date to January 29, 2016. The loan requires monthly payment on the interest and the interest rate will be adjusted annually. The loan was secured by assignment of Sinosure (China Export and Credit Insurance Company) credit insurance. As of March 31, 2015 and December 31, 2014, Nova Macao had $1,848,000 outstanding on the line of credit. During the three months ended March 31, 2015 and 2014, the Company paid interest of $19,635 and $21,380, respectively. As of March 31, 2015, the Company had $4,652,000 available for borrowing without violating any covenants. The loan has the following covenants: (i) total outstanding under working capital advance shall not exceed the lesser of (a) the credit commitment of $6,500,000, (b) insurance claim limits and (c) borrowing base allowed of 80% advance rate against certain eligible accounts receivable; (ii) eligible account receivables are insured buyers by Sinosure assigned to the bank and within established insurance limit; (iii) the bank has an absolute right to exclude any portion of the accounts receivable from the aging report for computation of the borrowing base as it deems fit; (iv) in case the aggregate outstanding amount of credit facilities exceeds the available amount of facilities conferred by the aforesaid computation of borrowing base, the excess amount should be settled within 7 days by Nova Macao. As of March 31, 2015, Nova Macao was in compliance with all the covenants. Note 13 - Related Party Transactions On September 30, 2011, Diamond Bar leased a showroom in High Point, North Carolina from the Company’s president. The lease is to be renewed in the beginning of each year. On March 16, 2015, the Company renewed the lease for an additional one year term. The lease was for $31,650 and only for use during two furniture exhibitions to be held between April 1, 2015 and March 31, 2016. During the three months ended March 31, 2015 and 2014, the Company paid rentals of $0 and $15,825, respectively. Note 14 - Deferred Rent Payable Deferred rent payable represented supplemental payments the Company must pay to the residents who originally lived on the land in Dongguan, Guangdong Province, China,to which the Company acquired land use rights for commercial use. The Company is required to pay an annual management fee at RMB 1,500 ($240) per mu for a total 17.97 mu, or 11,977.42 square meters, from the second year after commencement of the land filling (i.e. from year 2013) for 60 years for a total of approximately $333,000 (RMB 2.1 million). The payment will be made annually with a 5% increase every 5 years. The Company records such fees as expenses on a straight-line basis. The Company was required to pay an annual amount at RMB 800 ($128) per mu for a total of 60 mu (or 40,000 square meters) starting from 2003 for 60 years for a total of approximately $947,000 (RMB 5.1 million). The payment increases 10% every 5 years. The Company records such expense on a straight-line basis. 17 Table of Contents During the three months ended March 31, 2015 and 2014, the Company recorded expense of $4,940 and $4,956, respectively. As of March 31, 2015 and December 31, 2014, the Company had $89,693 and $85,077 of deferred rent payable, respectively. Note 15 - Stockholders’ Equity Warrants Following is a summary of the warrant activity for the three months ended March 31, 2015: Number of Warrants Average Exercise Price Weighted Average Remaining Contractual Term in Years Outstanding at January 1, 2015 $ Granted - - - Exercised - - - Expired ) - Outstanding at March 31, 2015 Exercisable at January 1, 2015 Shares issued to IR firm On August 3, 2012, the Company entered into a contract with an investor relations firm. The Company agreed to issue 100,000 shares of common stock to the firm for 24 months of investor relation services. On August 15, 2012, the Company issued the first 50,000 of such 100,000 shares to the investor relations firm, at $2.75 per share, which was the stock price on the date of contract. The Company issued the remaining 50,000 common stock shares on April 30, 2013.During the three months ended March 31, 2015 and 2014, the Company amortized $0 and $34,375 as IR expense, respectively. On July 1, 2014, the Company entered into a contract with an investor relations firm. The Company agreed to issue 100,000 shares of common stock to the firm for 12 months of investor relation services.The fair value of the 100,000 shares of common stock was $462,000 and was recorded as shares to be issued at September 30, 2014; the fair value was calculated based on the stock price of $4.62 per share on July 1, 2014, and will be amortized over the service term.During the three months ended March 31, 2015, the Company amortized $115,500 as IR expenses. Shares and Warrants issued to Consultants On July 1, 2013, the Company entered into a consulting agreement with a consulting firm in China for providing management M&A, business strategy and financing consultation services effective July 15, 2013. The Company agreed to issue 50,000 shares of common stock to the firm for 12 months of consulting services starting on July 15, 2013. The Company also agreed to issue three-year warrants for the firm to purchase 50,000 shares of the Company’s common stock with an exercise price of $4 per share. Both the common stock and warrants shall be issued to Consultant or its designees within 7 business days upon execution of the Agreement. The fair value of the 50,000 shares of common stock was $200,000 at July 1, 2013, and will be amortized over the service term.During the three months ended March 31, 2015 and 2014, the Company amortized $0 and $50,000 as consulting expenses, respectively. The warrants issued to the consulting firm are exercisable for a fixed number of shares, and classified as equity instruments. The Company accounted for the warrants issued based on the fair value method under ASC Topic 505, and the fair value of the warrants was calculated using the Black-Scholes model under the following assumptions: estimated life of 3 years, volatility of 353%, risk-free interest rate of 0.66% and dividend yield of 0%. No estimate of forfeitures was made as the Company has a short history of granting options and warrants. Because these equity-classifiedwarrants are vested immediately and are non-forfeitable; based on ASC 505-50, performance commitment has been reached at the grant date, and accordingly, themeasurement date is the grant date. The fair value of the warrants issued to the consulting firm at grant date was $194,989, and will be amortized over the service term. During the three months ended March 31, 2015 and 2014, the Company recorded $0 and $38,314 each as warrants expense, respectively. 18 Table of Contents On August 15, 2014, the Company entered into a consulting agreement with a consulting firm for general business advisory, marketing and administration, and business strategy consulting services effective on September 1, 2014. The Company agreed to issue 10,000 shares of common stock to the firm for 12 months of consulting services starting on September 1, 2014. The fair value of the 10,000 shares of common stock was $42,000, which was calculated based on the stock price of $4.20 per share on September 1, 2014, and will be amortized over the service term.During the three months ended March 31, 2015, the Company amortized $10,500 as consulting expenses. On December 1, 2014, the Company entered into a consulting agreement with a consulting firm for management consulting services effective on December 1, 2014. The Company agreed to issue 60,000 shares of common stock to the firm for three years of consulting services. The shares will be issued according to the vesting schedule in below: The initial 10,000 shares shall be issued within 30 days upon signing of the agreement. For the remaining 50,000 shares, the Company will issue to the consultant 10,000 shares of common stock on or before each of June 1, 2015, December 1, 2015, June 1, 2016, December 1, 2016 and June 1, 2017. The Company or the consultant may terminate the agreement at any time by a 90 day written notice to the other party. The fair value of the 60,000 shares was $224,400, which was calculated based on the stock price of $3.74 per share on December 1, 2014 and will be amortized over the service term. During the three months ended March 31, 2015, the Company amortized $2,493 as consulting expenses. On March 1, 2015, the Company entered into a marketing agreement with a consultant for marketing and product promotion services effective on March 1, 2015. The Company agreed to grant the consultant $100,000 worth of shares of the Company’s common stock for 12 months of consulting services starting on March 1, 2015. The shares vested immediately on March 1, 2015. The share price was calculated as the average closing price per share for ten trading days immediately prior to the execution of the agreement and will be amortized over the service term. During the three months ended March 31, 2015, the Company amortized $8,333 as consulting expenses.On March 9, 2015, the Company issued 43,197 shares to the consultant. Shares and Warrants issued through Private Placement On April 14, 2014, the Company entered into a Securities Purchase Agreement with certain purchasers pursuant to which the Company sold to the Buyers, in a registered direct offering, an aggregate of 1,320,059 shares of common stock, par value $0.001 per share, at a negotiated purchase price of $6.78 per share, for aggregate gross proceeds to the Company of $8.95 million,before deducting fees to the placement agent of $716,000 and other estimated offering expenses of $20,000 payable by the Company. As part of the transaction, the Buyers also received (i) Series A warrants to purchase up to 660,030 shares of Common Stock in the aggregate at an exercise price of $8.48 per share (the “Series A Warrants”); (ii) Series B warrants to purchase up to 633,628 shares of Common Stock in the aggregate at an exercise price of $6.82 per share (the “Series B Warrants”); and (iii) Series C warrants to purchase up to 310,478 shares of Common Stock in the aggregate at an exercise price of $8.53 per share (the “Series C Warrants” and together with the Series A Warrants and the Series B Warrants, the “Warrants”). According to FASB ASC 815-40-15, these Warrants will be classified as a liability on the balance sheet, initially recorded at fair value with changes in fair value recorded in earnings at each reporting period as they have a settlement provision for adjusting the strike price if new equity is issued at a later date at a price below the strike price. The Series A Warrants have a term of four years and are exercisable by the holders at any time after the date of issuance. The Series B Warrants have a term of six months and are exercisable by the holders at any time after the date of issuance. All of the Series B Warrants expired on October 14, 2014, and none of the Series B Warrants have been exercised. The Series C Warrants have a term of four years and are exercisable by the holders at any time after the date of issuance. After the six month anniversary of the issuance date of the Series C Warrants, to the extent that a holder of Series C Warrant exercises less than 70% of such holder’s Series B Warrants and the closing sale price of the Common Stock is equal to or greater than $9.81 for a period of ten consecutive trading days, then the Company may purchase the entire then-remaining portion of such holder’s Series C Warrants for $1,000. On October 14, 2014, the Company’s closing sale price of the Common Stock was not equal to or greater than $9.81 for a period of ten consecutive trading days, accordingly, the Company cannot purchase the entire then-remaining portion of such holder’s Series C Warrants for $1,000. In addition, the Company granted Placement Agent or its designees at the Closing warrants to purchase that number of shares of common stock of the Company equal to seven percent (7%) of the aggregate number of Shares placed in the Placement.The Placement Agent Warrants shall have the same terms, including exercise price, anti-dilution and registration rights, as the warrants issued to the Investors in the Placement.The placement agent and its designees received Series PA warrants to purchase up to 92,404 shares of common stock at the closing. 19 Table of Contents The Company estimated the fair value of its warrants as of March 31, 2015 and December 31, 2014 using the Binomial option pricing model using the following assumptions: Series A Warrants Series C Warrants Placement Agent Warrants Total At March 31, 2015: Market price of common stock ($) Number of shares of common stock underlying the warrants Exercise price ($) Remaining contractual life (years): Dividend yield: – – – Expected volatility: 72
